Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
As per the instant Application having Application number 17/118,239, the examiner acknowledges the applicant's submission of the amendment dated 6/22/2022. Claims 1 and 15 have been amended and claims 1-15 are pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2022 has been entered.
 
REASONS FOR ALLOWANCE
	Per the instant office action, claims 1-15 are considered as allowable subject matter. 
The reasons for allowance of claim 1 are the following: In interpreting the pending claim(s), in light of the Specification and Applicant’s argument(s) filed on 6/22/2022, the Examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art of record, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of “A flash memory device comprising: an NAND flash memory, comprising: an NAND flash memory array, comprising a plurality of pages, wherein each page comprises a plurality of sub-pages, each sub-page has a sub-page length; a cache memory, the cache memory is composed of a plurality of sub caches and the plurality of sub caches corresponds to different pages of the NAND flash memory array; a page buffer, the page buffer is composed of a plurality of sub-page buffers and the plurality of sub-page buffers corresponds to different pages of the NAND flash memory array, wherein each of the plurality of sub-pages of the same sub-page offset in the page buffer and in the cache memory come from different pages of the NAND flash memory array; and a control circuit, coupled to the NAND flash memory, performing an access operation in units of one sub-page.”
Claim 15 is allowed for the reasons indicated above with respect to claim 1.
	Dependent claims 2-14 are allowable at least for the reasons recited above including all the limitations of the allowable independent base claim upon which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

DIRECTION OF FUTURE CORRESPONDENCES
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIMA RIGOL whose telephone number is (571)272-1232.  The examiner can normally be reached on Monday-Friday 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on (571) 272-4098098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



July 7, 2022
/YAIMA RIGOL/
Primary Examiner, Art Unit 2135